

116 HR 7005 IH: Showing How Isolationism Effects Long-term Development Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7005IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Upton introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Commerce and Federal Trade Commission to conduct an assessment and analysis of regulations regarding data localization and to establish a compendium of such laws and develop a means for maintaining, tracking, and updating such compendium.1.Short titleThis Act may be cited as the Showing How Isolationism Effects Long-term Development Act or the SHIELD Act. 2.Data localization compendium(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Commerce and the Federal Trade Commission shall jointly conduct a study on electronic commerce, including data sharing and data flow, and its impact on the United States economy.(b)Requirements for StudyIn conducting the study, the Secretary and the Commission shall survey electronic commerce, including data sharing and data flow, through outreach to participating entities to—(1)review and determine the economic benefit of the free transfer of data;(2)review and determine the impact digital trade barriers (limited to non-tariff trade barriers) have on the United States economy and business development; and(3)review any data agreement to determine the benefits such agreements have on commerce.(c)CompendiumThe Secretary and Commission shall establish a compendium of data localization regulations (such as regulations requiring that any data maintained about an individual be maintained where such individual resides and where such information was collected) and develop a means for maintaining, tracking, and updating such compendium. The Secretary and Commission shall update such compendium as appropriate, but not less than annually.(d)Report to CongressThe Secretary and the Commission shall transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains—(1)the results of the study conducted under subsection (a); and(2)recommendations to develop any legislation to promote United States economic activity through electronic commerce, including data sharing and data flows, and any related consumer protection issues.